
	

113 S387 IS: American Infrastructure Investment Fund Act
U.S. Senate
2013-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 387
		IN THE SENATE OF THE UNITED STATES
		
			February 26, 2013
			Mr. Rockefeller (for
			 himself and Mr. Lautenberg) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To establish the American Infrastructure Investment Fund
		  and other activities to facilitate investments in infrastructure projects that
		  significantly enhance the economic competitiveness of the United States by
		  improving economic output, productivity, or competitive commercial advantage,
		  and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the American Infrastructure
			 Investment Fund Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. American infrastructure investment fund.
					Sec. 3. National infrastructure investment grants.
				
			2.American
			 infrastructure investment fund
			(a)Establishment
			 of FundChapter 3 of title 49, United States Code, is
			 amended—
				(1)in the table of
			 sections, by adding at the end the following:
					
						
							SUBCHAPTER IV—American Infrastructure
				Investment Fund
							361. Definitions.
							362. Establishment of Fund.
							363. Organizational structure and
				duties.
							364. Fund authorities and
				assistance.
							365. Studies and
				reports.
						
						;
				  
					and(2)by adding at the
			 end the following:
					
						IVAmerican
				Infrastructure Investment Fund
							361.DefinitionsIn this subchapter:
								(1)BoardThe
				term Board means the Board of Directors of the Fund appointed
				pursuant to section 363(b).
								(2)Direct
				LoanThe term direct loan has the meaning given the
				term under section 502(1) of the Congressional Budget Act of 1974 (2 U.S.C.
				661a(1)).
								(3)Economic
				competitivenessThe term economic competitiveness
				means the ability of the economy to more efficiently produce goods and deliver
				services, including—
									(A)reductions in
				travel time of goods and people, including reductions in average delay or the
				uncertainty of travel time; and
									(B)net benefits to
				society through economic benefits attributable to improving the spatial
				clustering of economic activity.
									(4)Eligible
				projectThe term eligible project means a capital
				project that—
									(A)advances the
				objectives of this subchapter;
									(B)is comprised of
				activities included in a regional, State, or national plan, either at the time
				of submission of the application or before the obligation of funds from the
				Fund;
									(C)has eligible
				project costs related to a single project, or has aggregate eligible project
				costs related to a program of projects that are coordinated to achieve a
				unified improvement; and
									(D)is a
				transportation-related project.
									(5)Eligible
				funding recipientThe term eligible funding
				recipient—
									(A)means an entity
				that has received a financing award from the Fund;
									(B)shall be—
										(i)a
				non-Federal governmental entity, agency, or instrumentality; or
										(ii)a
				nongovernmental entity, such as a corporation, partnership, joint venture, or
				other instrumentality, that seeks funding for an eligible project; and
										(C)shall have a
				non-Federal governmental cosponsor of the project if it is a non-governmental
				entity.
									(6)Eligible
				project costThe term eligible project cost—
									(A)includes costs
				associated with development phase planning and design activities, construction,
				acquisition, rehabilitation, environmental remediation, interest expense during
				construction or reconstruction, and reasonable required reserves; and
									(B)excludes
				operating costs, research and development costs, and any other costs not
				otherwise specifically provided for in subparagraph (A).
									(7)Executive
				directorThe term Executive Director means the
				Executive Director of the Fund appointed pursuant to section 363(a)(1).
								(8)FundThe
				term Fund means the American Infrastructure Investment Fund of the
				Department of Transportation established under section 362.
								(9)Investment
				planThe term investment plan means a written mutual
				agreement between the Fund and an applicant that outlines the prospective terms
				of financial assistance to be invested by the Fund.
								(10)Line of
				creditThe term line of credit means an agreement
				entered into between the Fund and an eligible funding recipient to provide a
				direct loan at a future date upon the occurrence of certain events.
								(11)Loan
				guaranteeThe term loan guarantee has the meaning
				given the term under section 502(3) of the Congressional Budget Act of 1974 (2
				U.S.C. 661a(3)).
								(12)Operating
				guidanceThe term Operating Guidance means the
				detailed description of the Fund’s operating policies and procedures that has
				been published in accordance with this subchapter.
								(13)Qualified
				applicationThe term Qualified Application means an
				application that the Executive Director has certified to have met eligibility
				and qualification standards under this subchapter.
								(14)RuralThe
				term rural means all population and territory that are not within
				an Urbanized Area (as such term is defined in the most recent decennial United
				States census).
								(15)SecretaryExcept
				as otherwise specified, the term Secretary means the Secretary of
				Transportation.
								(16)Transportation-related
				projectThe term transportation-related project
				means a project that is part of, or related to, a transportation improvement,
				including projects related to the construction or improvement of—
									(A)a passenger or
				freight rail line;
									(B)a highway;
									(C)a bridge;
									(D)an
				airport;
									(E)an air traffic
				control system;
									(F)a port or marine
				facility;
									(G)an inland
				waterway;
									(H)a transmission or
				distribution pipeline;
									(I)public
				transportation facilities or systems;
									(J)intercity
				passenger bus or passenger rail facilities or equipment; or
									(K)freight rail
				facilities or equipment.
									362.Establishment
				of Fund
								(a)EstablishmentThere
				is established in the Department of Transportation an entity to be known as the
				American Infrastructure Investment Fund.
								(b)ObjectivesThe
				primary objective of the Fund shall be—
									(1)to invest in
				infrastructure projects that provide measurable improvements to the economic
				competitiveness of all or part of the United States by increasing or otherwise
				improving economic output, productivity, or competitive commercial
				advantage;
									(2)to provide
				funding for projects that face significant funding barriers due to problems
				associated with the need to combine resources across multiple jurisdictions or
				modes of transportation;
									(3)to improve the
				efficiency or throughput of a national or regional transportation network
				by—
										(A)improving the
				integration between networks; or
										(B)improving the
				condition, performance, or long-term cost structure of existing
				infrastructure;
										(4)to improve the
				safety of transportation facilities and systems, as measured by the reduction
				in risk of transportation-related crashes, injuries, or deaths; and
									(5)to improve the
				environmental sustainability of a national or regional transportation network,
				as measured by—
										(A)improvement in
				energy efficiency;
										(B)reduction in
				greenhouse gas and other harmful emissions;
										(C)conservation of
				natural resources;
										(D)improvement in
				water quality;
										(E)improvement in
				infrastructure resilience to environmental hazards and natural disasters;
				and
										(F)other beneficial
				environmental impacts.
										(c)Strategy
									(1)In
				generalThe Fund shall advance the objectives set forth in
				subsection (b) by providing financial assistance for individual projects or
				programs of related projects identified in State, regional, or national plans
				and designed to significantly improve national or regional economic
				competitiveness.
									(2)Project
				portfolioThe Fund shall—
										(A)target projects
				or programs of related projects with a demonstrated difficulty in obtaining
				complete financing through other available public or private sources of funds,
				for reasons including project complexity, modes, or other comparable
				transactional barriers;
										(B)seek to identify
				appropriate Investment Plans for selected projects and programs of projects;
				and
										(C)use Fund
				resources to build a portfolio of transformational investments that—
											(i)promotes greater
				efficiency in the movement of freight or the provision of services;
											(ii)promotes greater
				efficiency in the movement of people;
											(iii)integrates
				multiple transportation modes in the movement of passengers or freight;
											(iv)promotes the use
				of innovation and best practices in the planning, design, development, and
				delivery of projects, including practices that promote performance-based
				decision making to achieve national, State, or regional objectives;
											(v)promotes
				cross-jurisdictional infrastructure planning and coinvestment among a broad
				range of participants, including States, tribal governments, municipalities,
				and public and private investors; and
											(vi)integrates
				transportation infrastructure investment planning, such as regional
				transportation plans, with land-use economic development and other
				infrastructure Investment Plans.
											(3)Investment
				prospectus
										(A)PublicationNot
				later than 1 year after the date of enactment of the
				American Infrastructure Investment Fund
				Act, the Fund shall publish a detailed description of its
				strategy in an Investment Prospectus that—
											(i)specifies what
				will be considered significant to the economic competitiveness of all or part
				of the United States in a manner consistent with the primary objective set
				forth in subsection (b)(1);
											(ii)specifies the
				priorities and strategic focus of the Fund in—
												(I)reaching the
				objectives set forth in subsection (b); and
												(II)carrying out the
				Fund strategy described in this subsection;
												(iii)describes in
				detail—
												(I)the framework and
				methodology for calculating the qualification score assigned under section
				364(f)(3);
												(II)the data to be
				requested from applicants; and
												(III)the formula to
				be applied to such data to calculate the qualification score;
												(iv)describes how
				selection criteria will be applied by the Fund to determine the competitiveness
				of an application and its qualification score relative to other current
				applications and previously funded applications; and
											(v)describes how the
				qualification score methodology and project selection framework are consistent
				with maximizing the Fund’s goals in urban and rural areas.
											(B)UpdatesNot
				later than 2 years after the original publication of the Investment Prospectus,
				and biennially thereafter, the Fund shall publish an updated Investment
				Prospectus.
										(C)ApprovalThe
				Fund may not publish the Investment Prospectus or any subsequent updates under
				subparagraph (B) until the Board has approved the Investment Prospectus by a
				majority vote.
										(4)Operating
				guidance
										(A)PublicationNot
				later than 1 year after the date of enactment of the
				American Infrastructure Investment Fund
				Act, the Fund shall establish and publish its Operating Guidance
				for the management of the Fund, which shall—
											(i)establish general
				operating procedures to be followed by the Fund in carrying out its authorities
				under this subchapter;
											(ii)establish
				criteria, requirements, and standards regarding the provisions of various forms
				of assistance authorized under this subchapter, including the various forms and
				terms of credit assistance that are consistent with the requirements under this
				subchapter;
											(iii)establish an
				application and award process for Planning and Feasibility Loans in accordance
				with the provisions under this subchapter;
											(iv)establish
				disclosure and application procedures for nominating or otherwise proposing
				applications for project assistance, either solicited or unsolicited, that are
				consistent with the requirements under this subchapter;
											(v)describe in
				detail the form and timing of data and other information required of applicants
				in conjunction with consideration of an application for financial assistance
				under this subchapter; and
											(vi)establish a
				schedule of regular time intervals for the submission for consideration of sets
				of 1 or more Investment Plans to the Board.
											(B)Review and
				updateThe Fund shall periodically review, and may update, the
				Operating Guidance published under subparagraph (A).
										(5)RulemakingParagraphs
				(3) and (4) shall be carried out in accordance with the rulemaking procedures
				set forth in section 553 of title 5, United States Code.
									363.Organizational
				structure and duties
								(a)Executive
				Director
									(1)Appointment;
				authorityThe President shall appoint, by and with the advice and
				consent of the Senate, an Executive Director, who shall be the chief executive
				officer of the Fund, and shall have such executive functions, powers, and
				duties as set forth in this subchapter or prescribed by the Board.
									(2)SupervisionThe
				Executive Director shall be subject to the supervision and direction of the
				Secretary of Transportation, consistent with the Executive Director’s duties
				under this subchapter and other requirements set forth in the Operating
				Guidance referred to in section 362(c)(4).
									(3)QualificationsThe
				Executive Director shall have demonstrated expertise in at least 2 of the
				following 3 areas:
										(A)Economic
				analysis.
										(B)Project, public,
				or corporate finance.
										(C)Organizational
				management.
										(4)Term of
				service; vacancyThe Executive Director shall serve a 5-year
				term, which may be renewed in accordance with paragraph (1). A vacancy in the
				position of Executive Director shall be filled as expeditiously as possible in
				the manner in which the original appointment was made.
									(5)DutiesIn
				addition to the other activities required to carry out the authorities and
				purposes of the Fund under this subchapter, the Executive Director
				shall—
										(A)be responsible
				for the day-to-day operations of the Fund;
										(B)establish and
				approve the Operating Guidance in accordance with section 362(c)(4);
										(C)establish and
				maintain a project application origination capability at the Fund that consists
				of a staff of qualified transportation infrastructure planning
				professionals;
										(D)establish and
				maintain an analysis capability at the Fund that consists of a staff of
				qualified economics professionals directed to collect application data, analyze
				that data, and report to the Executive Director on qualification scores and
				ranges, measures of uncertainty, and other analyses of applications;
										(E)establish and
				maintain an investment planning process capability at the Fund that consists of
				a staff of qualified project finance professionals directed to review qualified
				applications and to structure Investment Plans; and
										(F)establish and
				maintain a technical assistance capability at the Fund that consists of a staff
				of qualified project management professionals directed to assist those entities
				receiving funding from the Fund in the successful execution of their Investment
				Plans and to otherwise implement the funding decisions of the Secretary.
										(6)Other
				authorityThe Executive Director shall have the authority to hire
				contractors to establish and maintain the expertise as described in paragraph
				(5).
									(7)CompensationThe
				Executive Director shall be a position compensated on the General Executive
				Schedule.
									(b)Board of
				Directors
									(1)EstablishmentThere
				is established within the Fund a deliberative body to be known as the
				Board of Directors.
									(2)MembershipThe
				Board shall be composed of 8 members, including—
										(A)the Secretary of
				the Treasury, the Secretary of Commerce, the Secretary of Energy, the Secretary
				of Housing and Urban Development, and the Administrator of the Environmental
				Protection Agency, who shall serve as permanent members; and
										(B)3 executives of
				the Department of Transportation appointed by the Secretary, of whom—
											(i)not more than 1
				shall serve concurrently as—
												(I)the Deputy
				Secretary;
												(II)the Under
				Secretary of Transportation for Policy;
												(III)the General
				Counsel;
												(IV)the Chief
				Financial Officer;
												(V)the Assistant
				Secretary of Transportation for Policy; or
												(VI)the Assistant
				Secretary of Transportation for Aviation and International Affairs; and
												(ii)not more than 2
				shall serve for not longer than 2 years, while concurrently serving as—
												(I)the Administrator
				of the Federal Aviation Administration;
												(II)the
				Administrator of the Federal Highway Administration;
												(III)the
				Administrator of the Federal Railroad Administration;
												(IV)the
				Administrator of the Federal Transit Administration;
												(V)the Administrator
				of the Maritime Administration;
												(VI)the
				Administrator of the Pipeline and Hazardous Materials Safety Administration;
				or
												(VII)the
				Administrator of the Federal Motor Carrier Safety Administration.
												(3)DutiesThe
				Board shall—
										(A)not later than
				180 days after the date of enactment of the American Infrastructure Investment Fund Act,
				establish and approve the Investment Prospectus, in consultation with the Fund
				Advisory Committee;
										(B)on each biennial
				anniversary of its original publication, update the Investment Prospectus, in
				consultation with the Fund Advisory Committee;
										(C)review Investment
				Plans, related application materials, and other analyses provided to the Board
				by the Executive Director;
										(D)determine by
				majority vote whether or not to recommend Investment Plans submitted by the
				Executive Director to the Secretary; and
										(E)certify reports
				to Congress and other publications of the Fund.
										(4)Majority vote
				requiredEach action or decision by the Board shall be by
				majority vote of all members, whether in person or in absentia. Each member
				shall be provided a reasonable opportunity to vote on all matters before the
				Board.
									(c)Fund Advisory
				Committee
									(1)EstablishmentNot
				later than 180 days after the date of enactment of the
				American Infrastructure Investment Fund
				Act, the President shall establish an advisory committee, to be
				known as the Fund Advisory Committee.
									(2)Membership
										(A)AppointmentThe
				President shall appoint not fewer than 5 people and not more than 7 people to
				serve 3-year terms as members of the Fund Advisory Committee, including 1
				member to serve as Chair of the Committee.
										(B)QualificationsEach
				member shall have expertise in—
											(i)economics and
				economic analysis;
											(ii)project or fund
				management;
											(iii)portfolio or
				fund management;
											(iv)organized labor
				interests;
											(v)environmental
				interests;
											(vi)American
				business and trade interests;
											(vii)rural community
				and economic development;
											(viii)metropolitan
				economic development and clustering of economic development;
											(ix)State Department
				of Transportation or Metropolitan Planning Organization policies and
				priorities; or
											(x)other
				infrastructure planning, redevelopment, and development-related codes and
				policies.
											(C)RepresentationThe
				President shall ensure that the membership of the Fund Advisory
				Committee—
											(i)is
				bipartisan;
											(ii)is
				geographically and economically balanced; and
											(iii)is balanced in
				terms of the functions to be performed by the Fund Advisory Committee.
											(3)AdviceThe
				Fund Advisory Committee shall advise the Board and the Secretary with respect
				to—
										(A)the alignment of
				the Investment Prospectus with the primary and secondary objectives, and other
				elements of the Fund strategy described in section 362(c);
										(B)the alignment of
				the framework and methodology used to determine qualification scores and
				uncertainty estimates with the primary objective, secondary objectives, and the
				Fund strategy;
										(C)the consistency
				of the calculation of qualification scores and uncertainty estimates with
				academic standards for analytical rigor and data quality typically applied to
				peer-reviewed research;
										(D)the alignment of
				investment decision mechanics and outcomes with the Investment Prospectus and
				the requirements under this subchapter;
										(E)the integrity and
				effectiveness of Fund operations and performance, including application
				evaluation processes, Investment Plan processes and determinations, and the
				optimization of the Fund’s performance as a portfolio; and
										(F)prospects for the
				extension of the Fund’s activities to nontransportation infrastructure sectors
				likely to benefit the United States, including renewable energy generation,
				energy transmission and storage, energy efficiency, drinking water and
				wastewater systems, and telecommunications.
										(4)Applicability
				of FACAThe Fund Advisory Committee shall be subject to the
				Federal Advisory Committee Act (5 U.S.C. App.).
									364.Fund
				authorities and assistance
								(a)Agreements with
				other organizationsThe Fund may—
									(1)enter into an
				agreement with any organization within the Department of Transportation to
				obtain necessary technical expertise and assistance; and
									(2)request any
				Federal agency to detail employees to the Fund for purposes of carrying out its
				duties under this subchapter.
									(b)Fees for
				services
									(1)Administrative
				feesThe Fund may establish and collect fees from eligible
				funding recipients, including application and processing fees and other fees
				associated with the costs of loan servicing, at a level sufficient to cover all
				or a portion of the administrative costs to the Federal Government of providing
				funding assistance and servicing the credit instruments entered into under this
				subchapter.
									(2)Other
				feesThe Fund may establish and collect fees from eligible
				funding recipients at a level sufficient to cover all or a portion of the costs
				of expert firms, including counsel in the field of municipal and project
				finance, and financial advisors to assist with underwriting, credit analysis,
				or other independent reviews, as appropriate.
									(3)LimitationThe
				Fund may not collect fees under paragraph (1) or (2) that originate as a loan
				or a debt obligation guaranteed by the Federal Government.
									(4)Availability of
				amountsAmounts collected under paragraphs (1) and (2) shall be
				available to be expended to carry out the duties under this subchapter.
									(c)Planning and
				feasibility loans
									(1)In
				generalThe Fund may provide loans, which may be forgivable, to
				eligible funding recipients to fund activities related to the planning,
				preparation, or design of an eligible project proposal, including costs
				associated with—
										(A)planning and
				formulating optimal project design;
										(B)assessing project
				technical feasibility; and
										(C)assessing
				potential project performance.
										(2)Loan program
				criteriaIn providing loans under this subsection, the Fund shall
				give priority to activities that are likely to lead to projects that—
										(A)advance the
				objectives set forth in section 362(b); and
										(B)are consistent
				with the strategy described in section 362(c).
										(3)Federal
				shareThe Fund may enter into a loan agreement with an eligible
				recipient in which the Fund agrees to pay up to 100 percent of eligible
				planning and feasibility costs of an eligible project under this
				subsection.
									(4)Eligible
				costsLoan amounts received under this subsection may be used
				for—
										(A)any activity
				reasonably necessary to obtain Federal, State, and local permits, licenses, and
				approvals for an eligible project, including—
											(i)concept
				development and preliminary design;
											(ii)economic and
				environmental analyses; and
											(iii)application,
				licensing, and permit fees; or
											(B)the preparation
				of financial analyses and other economic analyses that are reasonably necessary
				to secure funding to implement an eligible project.
										(5)Alignment with
				investment prospectusThe Fund may not provide a loan for a
				project under this subsection unless the application materials demonstrate that
				the eligible project is aligned with the strategy outlined in the Investment
				Prospectus.
									(6)Designation for
				receipt of certain fundsIf a non-Federal governmental entity,
				agency, or instrumentality is carrying out the planning and feasibility
				activities, the eligible funding recipient may designate such entity, agency,
				or instrumentality to receive loan amounts for such activities directly from
				the Fund.
									(d)Direct loans
				and loan guarantees
									(1)Direct
				loans
										(A)AgreementsThe
				Fund is authorized to make direct loans to eligible funding recipients for
				eligible projects on such terms and conditions, and containing such covenants,
				representations, warranties, and requirements, including required audits, as
				the Fund determines appropriate, in accordance with the provisions under this
				subchapter, the Operating Guidance, and all other statutory and regulatory
				requirements.
										(B)Approved
				investment planDirect loans made under this paragraph—
											(i)may only be used
				to fund eligible project costs covered in an Investment Plan approved by the
				Secretary; and
											(ii)are subject to
				the terms and conditions of the approved Investment Plan.
											(C)Terms,
				conditions, and limitationsDirect loans made under this
				paragraph will be on such terms, conditions, and limitations as the Executive
				Director may prescribe, except that—
											(i)the Fund may not
				provide credit assistance to any prospective borrower unless such
				assistance—
												(I)is
				necessary—
													(aa)to
				alleviate a credit market imperfection; or
													(bb)to
				achieve specified Federal objectives by providing credit assistance; and
													(II)is the most
				efficient way to meet such objectives on a borrower-by-borrower basis;
												(ii)loans made under
				this paragraph may not be subordinated to other debt contracted by the borrower
				or any other claims against the borrower in case of default unless such
				subordination is necessary to achieve Federal objectives, consistent with the
				criteria and policies set forth in the Operating Guidance;
											(iii)direct loans or
				interest supplements on loan guarantees shall be at an interest rate that is
				set by reference to a benchmark interest rate (yield) on marketable Treasury
				securities with a similar maturity to the direct loans being made or the
				non-Federal loans being guaranteed, and includes any necessary credit risk
				premium at a level consistent with the interest rate policy set forth in the
				Operating Guidance;
											(iv)the Executive
				Director—
												(I)shall prescribe
				explicit standards for use in periodically assessing the credit risk of new and
				existing direct loans and guaranteed loans; and
												(II)may not extend
				credit assistance without determining that there is a reasonable assurance of
				repayment;
												(v)new direct loans
				may not be obligated and new loan guarantees may not be committed except to the
				extent that appropriations of budget authority to cover their costs are made in
				advance, as required under section 504 of the Federal Credit Reform Act of 1990
				(2 U.S.C. 661c);
											(vi)the total
				principal amount of the direct loan or loan guarantee may not exceed—
												(I)the lower of 70
				percent of total eligible project cost less the percentage of eligible project
				costs that are otherwise funded by the Fund; or
												(II)another level
				prescribed in the Operating Guidance; and
												(vii)notwithstanding
				any other provision of law relating to the acquisition, handling, or disposal
				of property by the Federal Government, the Fund may complete, recondition,
				reconstruct, renovate, repair, maintain, operate, or sell any property acquired
				by the Fund under this subchapter.
											(D)Repayment
											(i)PoliciesThe
				Fund shall—
												(I)adhere to the
				policies set forth in the Operating Guidance concerning repayment terms;
				and
												(II)establish
				repayment terms for each direct loan based on the projected cash flow from
				project revenues or other repayment sources.
												(ii)Maturity
				dateThe final maturity date of a direct loan under this
				paragraph—
												(I)shall not exceed
				90 percent of the estimated useful economic life of the asset being financed,
				except under conditions set forth in the Operating Guidance; and
												(II)may not be later
				than the estimated useful economic life of the asset being financed.
												(E)Risk
				assessmentBefore entering in any agreement under this section,
				the Executive Director shall complete a risk assessment of the project to be
				funded. Requirements for risk assessment shall be outlined in the Operating
				Guidance.
										(2)Loan
				guarantees
										(A)In
				generalThe Fund is authorized to provide loan guarantees to
				eligible funding recipients on such terms and conditions and containing such
				covenants, representations, warranties, and requirements (including required
				audits) as the Fund determines appropriate, in accordance with the provisions
				under this subchapter, the Operating Guidance, and all other statutory and
				regulatory requirements.
										(B)Approved
				investment planLoan guarantees provided under this
				paragraph—
											(i)may only cover
				eligible project costs in an approved Investment Plan; and
											(ii)are subject to
				the terms and conditions of the approved Investment Plan.
											(C)Terms,
				conditions, and limitations
											(i)In
				generalThe terms, conditions, and limitations of a guaranteed
				loan shall comply with the terms, conditions, and limitations set forth in
				paragraph (1) for a direct loan, including maximum Fund share requirements,
				except that the interest rate on the guaranteed loan and any repayment features
				shall be negotiated between the eligible funding recipient and the lender in
				accordance with the policies set forth in the Operating Guidance, and with the
				consent of the Secretary.
											(ii)Income
				excludedA loan may not be guaranteed under this paragraph
				if—
												(I)the income from
				such loan is excluded from gross income for the purposes of chapter 1 of the
				Internal Revenue Code of 1986; or
												(II)the guarantee
				provides significant collateral or security, as determined by the Executive
				Director, for other obligations generating income that is similarly
				excluded.
												(iii)FeesFees
				or premiums for a loan guarantee or insurance coverage shall be set at levels
				that minimize the cost to the Government (as defined in section 502(5) of the
				Federal Credit Reform Act of 1990 (2 U.S.C. 661a(5))) of such coverage, while
				supporting achievement of the program’s objectives, in accordance with policies
				set forth in the Operating Guidance.
											(iv)Percent
				guaranteedA loan guarantee under this paragraph may not exceed
				80 percent of the loss of the loan. Borrowers who pose less of a risk shall
				receive a lower guarantee as a percentage of the loan amount.
											(v)CriteriaA
				loan may not be guaranteed under this paragraph unless the Executive Director
				determines that—
												(I)the lender is
				responsible; and
												(II)adequate
				provision is made for servicing the loan on reasonable terms.
												(vi)Conclusive
				evidenceAny guarantee shall be conclusive evidence that—
												(I)such guarantee
				has been properly obtained;
												(II)the underlying
				loan qualified for such guarantee; and
												(III)such guarantee
				is presumed to be valid, legal, and enforceable, unless such guarantee was
				obtained through fraud or material misrepresentation by the holder.
												(vii)Effect of
				defaultIf, as a result of a default by a borrower under a
				guaranteed loan, after the holder of the loan has made such further collection
				efforts and instituted such enforcement proceedings as the Executive Director
				may require, the Executive Director determines that the holder has suffered a
				loss, the Executive Director—
												(I)shall pay to the
				holder not more than 80 percent of such loss, as specified in the guarantee
				contract;
												(II)upon making such
				payment, shall be subrogated to all the rights of the recipient of the payment;
				and
												(III)shall be
				entitled to recover from the borrower the amount of any payments made pursuant
				to any guarantee entered into under this paragraph.
												(viii)EnforcementThe
				Attorney General shall take such action as may be appropriate to enforce any
				right accruing to the United States as a result of the issuance of any loan
				guarantee under this paragraph.
											(ix)Savings
				provisionNothing in this paragraph may be construed to preclude
				any forbearance for the benefit of the borrower, which may be agreed upon by
				the Executive Director, if budget authority for any resulting modification cost
				(as defined under section 502 of the Congressional Budget Act of 1974 (2 U.S.C.
				661a)) is available.
											(D)RepaymentThe
				Fund shall adhere to policies set forth in the Operating Guidance concerning
				repayment terms and shall establish repayment terms for each direct loan based
				on the projected cash flow from project revenues or other repayment
				sources.
										(E)Risk
				assessmentRequirements for risk assessment shall be outlined in
				the Operating Guidance.
										(e)Application
				evaluation and qualification
									(1)Application
				eligibility standardAn application for financial assistance from
				the Fund may not be considered unless—
										(A)funding recipient
				or recipients, project or program of related projects, and associated project
				costs identified in the application are eligible for such funding under this
				subchapter;
										(B)eligible project
				costs identified in the application—
											(i)are greater than
				$50,000,000; or
											(ii)if the
				application is for a project or program of related projects located entirely in
				a rural area, are greater than $10,000,000;
											(C)the application
				identifies financial assistance from sources outside of the Fund equal to at
				least 30 percent of the total eligible project costs;
										(D)the application
				identifies project benefits that are distributed broadly, either at a national
				or a regional level; and
										(E)the applicant is
				not ineligible to receive Federal loans, loan guarantees, or insurance due to a
				delinquency on Federal tax or non-tax debts, including judgment liens against
				property for a debt to the Federal Government.
										(2)Resolution of
				debtsThe Fund shall use credit bureaus as a screening tool and
				ask applicants about delinquencies described in paragraph (1)(E) on the
				application form. An application from an applicant that is delinquent on a debt
				to the Federal Government may not be processed until after the applicant
				satisfactorily resolves the debts in compliance with section 3720B of title 31,
				United States Code, and section 285.13 of title 31, Code of Federal
				Regulations.
									(3)Qualification
				score
										(A)AssignmentThe
				Fund shall assign to each eligible application a single numerical factor, which
				shall be—
											(i)based upon an
				evaluation of the information and data collected from the applicant or
				otherwise obtained in the course of due diligence on the application;
											(ii)referred to as
				the ‘qualification score’; and
											(iii)equal to the
				ratio between the present value of benefits to the present value of costs
				reasonably expected to result from the funding of the project or projects
				proposed in the application.
											(B)CalculationThe
				calculation of the qualification score shall be determined through a
				consistently and transparently applied analytic and systematic framework. In
				order to indicate the potential uncertainty of the qualification score, the
				Fund shall use a measure of the uncertainty of expected project benefits and
				costs to derive a range of ratio values with the qualification score as the
				midpoint of that range.
										(C)MethodologyThe
				methodology used to calculate the qualification score and uncertainty measures
				shall—
											(i)apply equal
				weighting to all measures of the net present value of benefits and
				costs;
											(ii)include
				standardized measures of the expected uncertainty in both total and specific
				benefits and costs associated with the project; and
											(iii)include a
				descriptive statement delineating the significant factors and analysis that
				went into determination of the score and the range.
											(D)Publication
											(i)Investment
				prospectusThe methodology of the framework for calculating the
				qualification score, including the specific mechanics of its calculation, shall
				be published in the Investment Prospectus.
											(ii)MethodologyThe
				quantification score, the methodology used to calculate the qualification
				score, the calculation of the qualification score, and the measure of
				uncertainty shall be—
												(I)provided to the
				applicant not later than 15 days after their final determination; and
												(II)published on the
				Fund’s website not later than 30 days after their final determination.
												(4)Application
				certificationThe Executive Director may not certify an
				application as qualified for financial assistance on the basis of an evaluation
				of the information and data collected from the applicant unless the Executive
				Director determines that the application’s qualification score—
										(A)has been
				calculated on the basis of data, estimates, and assumptions that are defensible
				according to accepted standards of economic analysis;
										(B)appears valid
				based on efforts by the Fund to conduct due diligence and verification;
										(C)is greater than
				the threshold for qualification published in the Investment Prospectus;
				and
										(D)is competitive
				with scores issued to applications currently under consideration and scores
				issued to applications previously funded under this section, after taking into
				account the extent to which the application under consideration, in order of
				priority—
											(i)advances the
				objectives of the Fund set forth in section 362(b);
											(ii)addresses a
				special infrastructure investment challenge due to cost, complexity,
				cross-jurisdictional scope, multi-modal features, or the use of innovative
				technologies;
											(iii)provides a
				cost-effective approach to achieving the benefits described in the application
				relative to alternative approaches to achieving comparable benefits, after
				taking into account the estimated uncertainty in measures of costs and benefits
				associated with the project;
											(iv)combines amounts
				received from the Fund with other revenue sources to leverage substantial
				co-investment from non-Federal sources;
											(v)delivers revenue
				streams from public or private sources dedicated to pay debt service, meet
				ongoing operating expenses, or provide for needed maintenance and capital
				renewal over the life cycle of the funded asset; and
											(vi)encourages the
				use of innovative procurement, asset management, or financing to optimize the
				all-in-life-cycle cost-effectiveness of a project.
											(f)Investment
				plans
									(1)Qualified
				application requirementAfter an application is certified by the
				Executive Director as qualified under subsection (e)(4), the Executive Director
				and the applicant shall enter a process for producing a mutually agreeable
				Investment Plan. Financial assistance may not be provided to an applicant under
				this section unless the applicant’s Investment Plan has been recommended by the
				Board and approved by the Secretary.
									(2)Investment
				planning processThe Fund shall establish an investment planning
				process for determining the level, form, and terms of financial assistance to
				be offered by the Fund, including a mutually agreeable financing package
				that—
										(A)is adequate to
				fund the project or projects included in the application;
										(B)maximizes total
				expected project benefits relative to total expected costs; and
										(C)considers the
				portion of total costs to be financed by the Fund.
										(3)ConsiderationsWhen
				considering the appropriate level and form of Fund resources to include in an
				Investment Plan, the Fund shall—
										(A)consider the
				qualification score achieved by the application relative to other current
				applications and previously funded applications;
										(B)strive to make
				investment plan decisions on the basis of maximizing total net benefits
				relative to cost; and
										(C)consider—
											(i)the amount of
				Fund budgetary resources required to complete a financing package;
											(ii)the percentage
				of Federal resources included in the Investment Plan in the form of
				grants;
											(iii)the level of
				certainty of the proposed net benefits, including the risks to the Federal
				taxpayer and the project sponsor in the event of project cost overrun or
				failure; and
											(iv)the percentage
				of eligible project costs to be funded through non-Federal resources pledged by
				the applicant to complete a financing package.
											(4)Investment
				plansAs part of the investment planning process—
										(A)the Fund shall
				have the sole discretion to determine the terms of assistance to be offered to
				applicants, subject to the provisions under this subchapter, the availability
				of funding, and any other statutory and regulatory requirements;
										(B)if the Fund and
				the applicant are able to reach mutually agreeable terms, the Fund shall record
				the determination on Fund assistance and the details of the complete financing
				package in an Investment Plan;
										(C)the Fund may not
				approve an Investment Plan that does not identify a complete financing package;
				and
										(D)the Fund is not
				required or compelled to reach agreement on an Investment Plan.
										(5)Submission to
				BoardThe Executive Director shall advance Investment Plans for
				qualified applications to the Board at regular submission intervals, as set
				forth in the Operating Guidance.
									(6)Conflict of
				interest protectionsThe Secretary of Transportation and the Fund
				shall jointly establish, in operating procedures and in the Operating Guidance,
				communications practices and compliance procedures that protect professional
				staff of the Fund who are responsible for negotiating Investment Plans from
				outside or otherwise inappropriate influence, and conflicts of interest,
				including necessary restrictions on communications between staff of the Fund
				who are responsible for the investment planning process and individuals and
				organizations within and outside the Department of Transportation,
				including—
										(A)the Board;
										(B)the Office of the
				Secretary;
										(C)the Secretary;
				and
										(D)others needed to
				safeguard the ability of the Fund to fairly and independently formulate
				Investment Plans under this subsection.
										(g)Funding
				decisions
									(1)Investment plan
				submission requirementThe Board may not consider recommending an
				application for funding before receiving an Investment Plan from the Executive
				Director.
									(2)Application
				funding recommendationNot later than 15 days after receiving an
				Investment Plan from the Executive Director, the Board shall—
										(A)vote on whether
				to recommend funding for the Investment Plan;
										(B)notify the
				Secretary of the outcome of such vote; and
										(C)if funding is
				recommended, forward the Investment Plan to the Secretary for approval.
										(3)No
				modificationNeither the Board nor the Secretary may modify any
				Investment Plan.
									(4)Funding
				consideration
										(A)DeterminationAfter
				considering an Investment Plan recommended by the Board, the Secretary shall
				approve or reject the Investment Plan.
										(B)ApprovalIf
				the Investment Plan is approved by the Secretary, it shall be funded in
				accordance with the provisions of the Investment Plan.
										(C)RejectionIf
				the Investment Plan is rejected by the Secretary, the Investment Plan—
											(i)shall be returned
				to the Executive Director with a detailed justification for rejecting the
				Investment Plan, which shall be forwarded to the applicant; and
											(ii)may be
				reconsidered by the Fund not earlier than 1 year after such date of
				return.
											(h)Project
				sponsorship; public benefit analysis; legal compliance
									(1)Compliance with
				applicable laws
										(A)In
				generalSubject to subparagraphs (B) and (C), the Fund shall
				determine which requirements under this title or title 23 shall be applicable
				to projects receiving financial assistance under this subchapter that would
				otherwise be eligible for financial assistance under such titles.
										(B)Labor
				standards
											(i)In
				generalAll laborers and mechanics employed on projects assisted
				in whole or in part by and through the Fund pursuant to this subchapter shall
				be paid wages at rates not less than those prevailing on projects of a
				character similar in the locality as determined by the Secretary of Labor in
				accordance with subchapter IV of chapter 31 of title 40.
											(ii)Authority;
				functionsWith respect to the labor standards specified in this
				subparagraph, the Secretary of Labor shall have the authority and functions set
				forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.)
				and section 3145 of title 40, United States Code.
											(iii)RequirementsProjects
				funded directly by or assisted in whole or in part by and through the Fund
				pursuant to this subchapter shall be subject to the requirements of section
				5333(b) of title 49, United States Code.
											(C)Planning and
				environmental lawsA project that receives financial assistance
				under this subchapter shall comply with—
											(i)the applicable
				planning and programming requirements under section 134 and 135 of title 23;
				and
											(ii)all applicable
				environmental laws and requirements, including the National Environmental
				Policy Act of 1969 (42 U.S.C. 4321 et seq.) and the National Historic
				Preservation Act of 1966 (16 U.S.C. 470 et seq.).
											(2)Lead
				agency
										(A)In
				generalThe Department of Transportation shall be the Federal
				lead agency in the environmental review process for a project that receives
				financial assistance under this subchapter. Subject to subparagraphs (B)
				through (D), the Secretary of Transportation may delegate this responsibility
				to an operating administration.
										(B)Joint lead
				Federal agencyNothing in this paragraph precludes another
				Federal agency from being a joint lead agency in accordance with the
				regulations adopted by the President’s Council on Environmental Quality.
										(C)Joint lead
				State agencyA non-Federal government entity, agency, or
				instrumentality receiving funds under this subchapter may—
											(i)serve as a joint
				lead agency with the Department of Transportation under the National
				Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and
											(ii)at the
				discretion of the lead Federal agency, prepare any environmental document
				required in support of the project if the lead Federal agency—
												(I)furnishes
				guidance in such preparation; and
												(II)independently
				evaluates, approves, and adopts the State or local government’s environmental
				documentation before taking any action on the project.
												(D)Nongovernmental
				funding recipientsIf a project is undertaken by a
				nongovernmental entity, the non-Federal government entity, agency, or
				instrumentality cosponsor of the project shall—
											(i) serve as a
				joint lead agency with the Department of Transportation; and
											(i)have the
				authority to prepare the environmental documents described in subparagraph
				(C)(ii).
											(3)Determination
				of applicable modal requirementsIf a project has cross-modal
				components, the Fund may designate the specific requirements that shall apply
				to the project.
									(4)Use of American
				iron, steel, and manufactured goods
										(A)In
				generalNone of the funds made available under this subchapter
				may be used for a project for the construction, alteration, maintenance, or
				repair of a public building or public work unless all of the iron, steel, and
				manufactured goods used in the project are produced in the United
				States.
										(B)ExceptionSubparagraph
				(A) shall not apply in any case or category of cases in which the Secretary
				finds that—
											(i)applying
				subparagraph (A) would be inconsistent with the public interest;
											(ii)iron, steel, and
				the relevant manufactured goods are not produced in the United States in
				sufficient and reasonably available quantities and of a satisfactory quality;
				or
											(iii)inclusion of
				iron, steel, and manufactured goods produced in the United States will increase
				the cost of the overall project by more than 25 percent.
											(C)Publication of
				waiversIf the Secretary determines that it is necessary to waive
				the application of subparagraph (A) based on a finding under subparagraph (B),
				the head of the department or agency shall publish in the Federal Register a
				detailed written justification as to why the provision is being waived.
										(D)International
				agreementsThis paragraph shall be applied in a manner consistent
				with United States obligations under international agreements.
										(i)Investment-Grade
				rating requirementThe Fund shall maintain a portfolio of
				projects whose average rating is not less than investment grade.
								365.Studies and
				reports
								(a)Annual
				financial audits
									(1)In
				generalThe Fund shall be subject to an annual financial audit by
				an independent public accounting firm selected by the Board to ensure that its
				operations meet generally accepted accounting principles.
									(2)DisseminationThe
				Fund shall—
										(A)submit the
				results of each audit under paragraph (1) to the Committee on Commerce,
				Science, and Transportation of the Senate and the Committee on Transportation
				and Infrastructure of the House of Representatives; and
										(B)post such audit
				results on the Fund’s website.
										(b)Comptroller
				General Report
									(1)In
				generalNot later than 5 years after the date of enactment of the
				American Infrastructure Investment Fund
				Act, the Comptroller General of the United States shall prepare
				and submit to the Committee on Commerce, Science, and Transportation of the
				Senate and the Committee on Transportation and Infrastructure in the House of
				Representatives a report that evaluates the operations of the Fund and assesses
				the effectiveness of the Fund at facilitating and financing infrastructure
				projects. The Comptroller General shall provide periodic oversight and
				monitoring of the Fund as it is established and report on such oversight, as
				agreed to with the appropriate congressional committees.
									(2)Contents
										(A)In
				generalThe Comptroller General shall review and include in the
				report under paragraph (1), at minimum, the following:
											(i)The type of
				projects selected and financing used.
											(ii)The level of
				Federal funding provided to support the Fund and the projects selected for
				funding.
											(iii)The level of
				private sector funds that were contributed to specific projects.
											(iv)The process,
				criteria, and analysis used to select projects and how the process, criteria,
				and analysis could be improved.
											(v)The monitoring
				and evaluation processes the Fund uses to determine if an individual project is
				meeting its objectives.
											(B)ConsiderationsThe
				Government Accountability Office shall—
											(i)analyze current
				trends in the financing infrastructure in the United States;
											(ii)identify lessons
				the analysis under clause (i) may imply for improvements or modifications to
				the structure or operations of the Fund;
											(iii)analyze the
				experiences of other industrialized countries that have developed alternative
				forms of financing public infrastructure; and
											(iv)identify lessons
				that the foreign experiences under clause (iii) may have for the operations and
				efficiency of the Fund.
											(c)Biennial
				report
									(1)In
				generalEvery 2 years after the date of the enactment of the
				American Infrastructure Investment Fund
				Act, the Board, in consultation with the Director of the Office
				of Management and Budget and the Fund Advisory Committee—
										(A)shall prepare a
				report that—
											(i)evaluates the
				Fund’s performance; and
											(ii)includes an
				assessment of the Fund as a model for infrastructure investment; and
											(B)may include a
				recommendation in the report under subparagraph (A) on whether to extend the
				Fund’s activities to nontransportation infrastructure sectors likely to benefit
				the United States, including—
											(i)renewable energy
				generation;
											(ii)energy
				transmission and storage;
											(iii)energy
				efficiency;
											(iv)drinking water
				and wastewater systems;
											(v)telecommunications;
				and
											(vi)other
				infrastructure activities.
											(2)DisseminationThe
				Board shall—
										(A)submit the report
				prepared under paragraph (1) to the Committee on Commerce, Science, and
				Transportation of the Senate and the Committee on Transportation and
				Infrastructure of the House of Representatives; and
										(B)post the report
				on the Fund’s website.
										(d)Investment plan
				and decisionsNot later than 90 days after the Board’s decision
				on an Investment Plan, the Fund Advisory Committee shall post a report on the
				Fund’s website that assesses—
									(1)the adherence of
				each funding decision to the requirements of the Investment Prospectus,
				Operating Guidance, and this subchapter;
									(2)the consistency
				of funded applications with the primary objective, the secondary objectives,
				the Fund strategy, and the requirements under this subchapter;
									(3)the validity of
				the qualification certification of each funded application;
									(4)the return on
				Federal investment likely to result from each funded Investment Plan;
				and
									(5)the return on
				total investment likely to result from each funded Investment
				Plan.
									.
				(b)Authorization
			 of appropriations
				(1)Amounts
			 authorized
					(A)In
			 generalThere is authorized to be appropriated to carry out
			 subchapter IV of chapter 3 of title 49, United States Code, as added by
			 subsection (a), $5,000,000,000 for each of fiscal years 2014 and 2015.
					(B)Availability of
			 fundsAmounts made available under subparagraph (A) shall remain
			 available until expended.
					(2)Administrative
			 expensesOf the amounts appropriated under paragraph (1), the
			 Fund may expend, to pay the reasonable costs of administering such subchapter
			 IV, inclusive of any fees collected under such subchapter—
					(A)not more than
			 $50,000,000 in fiscal year 2014; and
					(B)not more than
			 $51,000,000 in fiscal year 2015.
					3.National
			 infrastructure investment grants
			(a)Establishment
			 of programChapter 55 of title 49, United States Code, is amended
			 by adding at the end the following:
				
					IIIFinancial
				Assistance
						5581.National
				infrastructure investment grants
							(a)Establishment
				of programThe Secretary of Transportation shall establish a
				competitive grant program to provide financial assistance for projects that
				will have a significant impact on the Nation, a metropolitan area, or a
				region.
							(b)Eligible
				projectsAn applicant is eligible for a grant under this section
				for a project that is part of, or related to, a transportation improvement,
				including projects related to the construction or improvement of—
								(1)a passenger or
				freight rail line;
								(2)a highway;
								(3)a bridge;
								(4)an
				airport;
								(5)an air traffic
				control system;
								(6)a port or marine
				facility;
								(7)an inland
				waterway;
								(8)a transmission or
				distribution pipeline;
								(9)public
				transportation facilities or systems;
								(10)intercity
				passenger bus or passenger rail facilities or equipment;
								(11)freight rail
				facilities or equipment; or
								(12)planning,
				preparation, or design of any project described in paragraphs (1) through
				(11).
								(c)Project
				selection criteriaIn determining whether to award a grant to an
				eligible applicant under this section, the Secretary shall consider the extent
				to which the project—
								(1)leverages Federal
				investment by encouraging non-Federal contributions to the project, including
				contributions from public-private partnerships;
								(2)improves the
				mobility of people, goods, and commodities;
								(3)incorporates new
				and innovative technologies, including intelligent transportation
				systems;
								(4)improves energy
				efficiency or reduces greenhouse gas emissions;
								(5)helps maintain or
				protect the environment, including reducing air and water pollution;
								(6)reduces
				congestion;
								(7)improves the
				condition of transportation infrastructure, including bringing it into a state
				of good repair;
								(8)improves safety,
				including reducing transportation accidents, injuries, and fatalities;
								(9)demonstrates that
				the proposed project cannot be readily and efficiently realized without Federal
				support and participation; and
								(10)enhances
				national or regional economic development, growth, and competitiveness.
								(d)PriorityThe
				Secretary shall give priority to projects that have the highest system
				performance improvement relative to their benefit-cost analysis.
							(e)Letters of
				intent
								(1)In
				generalThe Secretary may issue a letter of intent to an
				applicant announcing an intention to obligate, for a major capital project
				under this subsection, an amount from future available budget authority
				specified in law that is not more than the amount stipulated as the financial
				participation of the Secretary in the project.
								(2)NotificationNot
				later than 30 days before issuing a letter under paragraph (1), the Secretary
				shall submit written notification of the proposed letter or agreement to the
				Committee on Commerce, Science, and Transportation of the Senate and the
				Committee on Transportation and Infrastructure of the House of Representatives,
				which shall include—
									(A)a copy of the
				proposed letter or agreement;
									(B)the criteria used
				under subsection (c) for selecting the project for a grant award; and
									(C)a description of
				how the project meets such criteria.
									(3)CommitmentAn
				obligation or administrative commitment may be made only when amounts are made
				available. The letter of intent shall state that the contingent commitment is
				not an obligation of the Federal Government, and is subject to the availability
				of funds under Federal law and to Federal laws in force or enacted after the
				date of the contingent commitment.
								(f)Federal share
				of net project cost
								(1)In
				generalThe Federal share of a grant for the project shall not
				exceed 80 percent of the project net capital cost.
								(2)EstimateThe
				Secretary shall estimate the net project cost based on engineering studies,
				studies of economic feasibility, and information on the expected use of
				equipment or facilities.
								(3)PriorityThe
				Secretary shall give priority in allocating future obligations and contingent
				commitments to incur obligations to grant requests seeking a lower Federal
				share of the project net capital cost.
								(g)Cooperative
				agreements
								(1)In
				generalAn applicant may enter into an agreement with any public,
				private, or nonprofit entity to cooperatively implement any project funded with
				a grant under this subchapter.
								(2)Forms of
				participationParticipation by an entity under paragraph (1) may
				consist of—
									(A)ownership or
				operation of any land, facility, vehicle, or other physical asset associated
				with the project;
									(B)cost-sharing of
				any project expense or non-Federal share of the project cost, including in-kind
				contributions;
									(C)carrying out
				administration, construction management, project management, project operation,
				or any other management or operational duty associated with the project;
				and
									(D)any other form of
				participation approved by the Secretary.
									(h)Oversight
				program
								(1)Establishment
									(A)In
				generalThe Secretary shall establish an oversight program to
				monitor the effective and efficient use of funds authorized to carry out this
				section.
									(B)Minimum
				requirementAt a minimum, the program shall be responsive to all
				areas relating to financial integrity and project delivery.
									(2)Financial
				integrity
									(A)Financial
				management systemsThe Secretary shall perform annual reviews
				that address elements of the applicant’s financial management systems that
				affect projects approved under subsection (a).
									(B)Project
				costsThe Secretary shall develop minimum standards for
				estimating project costs and shall periodically evaluate the practices of
				applicants for estimating project costs, awarding contracts, and reducing
				project costs.
									(3)Project
				deliveryThe Secretary shall perform annual reviews that address
				elements of the project delivery system of an applicant, which elements include
				one or more activities that are involved in the life cycle of a project from
				conception to completion of the project.
								(4)Responsibility
				of the applicants
									(A)In
				generalEach applicant shall submit to the Secretary for approval
				such plans, specifications, and estimates for each proposed project as the
				Secretary may require.
									(B)Applicant
				subrecipientsThe applicant shall be responsible for determining
				that a subrecipient of Federal funds under this section has—
										(i)adequate project
				delivery systems for projects approved under this section; and
										(ii)sufficient
				accounting controls to properly manage such Federal funds.
										(C)Periodic
				reviewThe Secretary shall periodically review the monitoring of
				subrecipients by the applicant.
									(5)Specific
				oversight responsibilitiesNothing in this section shall affect
				or discharge any oversight responsibility of the Secretary specifically
				provided for under this title or other Federal law.
								(i) Major
				Projects
								(1)In
				generalA recipient of a grant for a project under this section
				with an estimated total cost of $500,000,000 or more, and a recipient for such
				other projects as may be identified by the Secretary, shall submit to the
				Secretary for each project—
									(A)a project
				management plan; and
									(B)an annual
				financial plan.
									(2)Project
				management planA project management plan shall document—
									(A)the procedures
				and processes that are in effect to provide timely information to the project
				decision makers to effectively manage the scope, costs, schedules, and quality
				of, and the Federal requirements applicable to, the project; and
									(B)the role of the
				agency leadership and management team in the delivery of the project.
									(3)Financial
				planA financial plan shall—
									(A)be based on
				detailed estimates of the cost to complete the project; and
									(B)provide for the
				annual submission of updates to the Secretary that are based on reasonable
				assumptions, as determined by the Secretary, of future increases in the cost to
				complete the project.
									(j) Other
				ProjectsA recipient of Federal financial assistance for a
				project under this section with an estimated total cost of $100,000,000 or more
				that is not covered by subsection (i) shall prepare an annual financial plan.
				Annual financial plans prepared under this subsection shall be made available
				to the Secretary for review upon the request of the Secretary.
							(k)Other Terms and
				ConditionsThe Secretary shall determine what additional grant
				terms and conditions are necessary and appropriate to meet the requirements of
				this section.
							(l)RegulationsNot
				later than 1 year after the date of enactment of the
				American Infrastructure Investment Fund
				Act, the Secretary shall prescribe regulations to implement this
				section.
							(m)Applicant
				DefinedIn this subchapter, the term applicant
				includes a State, a political subdivision of a State, government-sponsored
				authorities and corporations, and the District of Columbia.
							(n)Secretarial
				Oversight
								(1)Construction
				management contractsThe Secretary may use not more than 1
				percent of amounts made available in a fiscal year for capital projects under
				this subchapter to enter into contracts to oversee the construction of such
				projects.
								(2)Compliance
				reviewsThe Secretary may use amounts available under paragraph
				(1) to make contracts for safety, procurement, management, and financial
				compliance reviews and audits of a recipient of amounts under paragraph
				(1).
								(3)Federal
				costsThe Federal Government shall pay the entire cost of
				carrying out a contract under this subsection.
								(o)Compliance with
				applicable laws
								(1)Labor
				standardsThe provisions of subchapter IV of chapter 31 of title
				40, shall apply to funds made available under this subchapter.
								(2)Planning and
				environmental lawsA project that receives financial assistance
				under this subchapter shall comply with—
									(A)the applicable
				planning and programming requirements under sections 134 and 135 of title 23;
				and
									(B)all applicable
				environmental laws and requirements, including the National Environmental
				Policy Act of 1969 (42 U.S.C. 4321 et seq.) and the National Historic
				Preservation Act of 1966 (16 U.S.C. 470 et seq.).
									(p)User of
				American iron, steel, and manufactured goods
								(1)In
				generalNone of the funds made available under this subchapter
				may be used for a project for the construction, alteration, maintenance, or
				repair of a public building or public work unless all of the iron, steel, and
				manufactured goods used in the project are produced in the United
				States.
								(2)ExceptionParagraph
				(1) shall not apply in any case or category of cases in which the Secretary
				finds that—
									(A)applying
				paragraph (1) would be inconsistent with the public interest;
									(B)iron, steel, and
				the relevant manufactured goods are not produced in the United States in
				sufficient and reasonably available quantities and of a satisfactory quality;
				or
									(C)inclusion of
				iron, steel, and manufactured goods produced in the United States will increase
				the cost of the overall project by more than 25 percent.
									(3)Publication of
				waiversIf the Secretary determines that it is necessary to waive
				the application of paragraph (1) based on a finding under paragraph (2), the
				head of the department or agency shall publish in the Federal Register a
				detailed written justification as to why the provision is being waived.
								(4)International
				agreementsThis subsection shall be applied in a manner
				consistent with United States obligations under international
				agreements.
								(q)Performance
				evaluation
								(1)Annual
				reports
									(A)In
				generalThe Comptroller General of the United States shall
				conduct an annual assessment to evaluate the overall performance of grants made
				under the program established under subsection (a).
									(B)DisseminationThe
				Comptroller General shall submit a report containing the results of the
				evaluation under subparagraph (A) to the Committee on Commerce, Science, and
				Transportation of the Senate and the Committee on Transportation and
				Infrastructure of the House of Representatives.
									(2)Biannual
				reportNot later than 1 year after the date of enactment of the
				American Infrastructure Investment Fund
				Act, and every 6 months thereafter, the Secretary of
				Transportation shall submit a report to the congressional committees set forth
				in paragraph (1)(B) that documents—
									(A)the number of
				applications received under this section;
									(B)the status of
				such applications;
									(C)the outcome of
				application evaluations; and
									(D)the status of
				grants awarded under the program established under subsection (a).
									(r)Authorization
				of appropriationsThere is authorized to be appropriated to the
				Secretary $600,000,000 for each of fiscal years 2014 and 2015 to carry out this
				section.
							.
			(b)Conforming
			 amendmentThe table of sections for chapter 55 of title 49,
			 United States Code, is amended by adding at the end the following:
				
					
						SUBCHAPTER III—Financial
				Assistance
						5581. National infrastructure
				investment
				grants.
					
					.
			
